Citation Nr: 1523901	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  08-35 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for multilevel degenerative disc and facet changes of the lumbar spine and chronic degenerative sacroiliac disease (claimed as back, joint, hip, muscle pain and body aches).

2.  Entitlement to an increased rating for enteritis (Crohn's disease) with granulomatous hepatomegaly with anemia (quiescent), currently rated as 60 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to June 1974.

The matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO dated in March 2007 and September 2013.

In the March 2007 rating decision, the RO increased the rating for the Veteran's enteritis (Crohn's disease) with granulomatous hepatomegaly with anemia (hereafter referred to a Crohn's disease) from 0 to 30 percent.  The Veteran disagreed with the decision and requested a higher rating.  In December 2011, the Veteran testified during a hearing before the undersigned; a transcript of that hearing is of record.

In the September 2013 rating decision, the RO denied entitlement to service connection for multilevel degenerative disc and facet changes of the lumbar spine and chronic degenerative sacroiliac disease (claimed as back, joint, hip, muscle pain and body aches).  The Veteran disagreed with the decision and perfected his appeal.

In April 2012, the Board granted a 60 percent rating for Crohn's disease and remanded the issue of entitlement to TDIU.  The Board's decision was the subject of a November 2012 Order of the Court of Appeals for Veterans Claims (Court) by which the Court granted a Joint Motion for Partial Remand (Joint Motion) of the parties and vacated the Board's April 2012 decision and remand this matter, to the extent the Board decision granted no more than a rating of 60 percent for Crohn's disease.

In a decision in July 2013, the Board denied the Veteran's claim for a rating higher than 60 percent for Crohn's disease and remanded the claim of entitlement to TDIU.  The Veteran appealed the Board's July 2013 decision to the Court.  In February 2014 the Court granted a Joint Motion of the parties, dated in January 2014, and vacated the Board's July 2013 decision and remanded the issue for further development.

In August 2014, the Board remanded the above listed claims for further development.  

As noted by the Board in August 2014, the Veteran filed a timely notice of disagreement with a March 2014 denial of the Veteran's claim for TDIU.  Although a notice of disagreement was received, no statement of the case has been issued pertaining to the claim for TDIU.  In order to afford the Veteran due process, the Board found that the Veteran should be issued a statement of the case regarding his TDIU claim pursuant to Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted by the Veteran's representative in a May 2015 Appellant's Post-Remand Brief, it appears that this case has been returned to the Board without procedural or substantive compliance with the Board's August 2014 remand of the matters listed on the title page of this document.  Therefore, the case must be remanded for compliance with the prior remand instructions, as will be reiterated below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board acknowledges that the Agency of Original Jurisdiction (AOJ) is found to have complied with the Board's remand instructions regarding the Veteran's October 2013 notice of disagreement and February 2014 statement of the case as they have been associated with the claims folder.

The Board notes that there may be administrative guidelines at the AOJ level regarding what matters will be handled by the RO and what matters will be handled by the Appeals Management Center (AMC), that affect processing of this appeal.  Nevertheless, there must be compliance with the Board's remand instructions before the case is returned to the Board.

As was stated in the Board's August 2014 Remand:

As for the TDIU claim, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) the Board in April 2012 and July 2013 remanded the claim for development and adjudication.  In a rating decision in March 2014, the RO denied the claim of entitlement to TDIU.  In March 2014 the Veteran filed a notice of disagreement.  Hence, in order to afford the Veteran due process, he should be issued a statement of the case regarding his TDIU claim pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to Crohn's disease, in the January 2014 Joint Motion the parties agreed that neither the Board nor the VA examiners adequately considered the Veteran's claim that his medication, namely Prednisone, taken for his service-connected Crohn's disease caused harmful side effects.  The parties agreed that a remand was warranted and a new VA opinion should be obtained in order to determine the effects, if any, of the medications that the Veteran takes for his service-connected Crohn's disease.  The parties also indicated that pursuant to 38 C.F.R. § 3.32 1(b) an extraschedular rating is appropriate where the case represents an exceptional or unusual disability.  It is noteworthy that in December 2013 the Veteran contended that he should be entitled to an extraschedular rating for Crohn's disease and the side effects associated with the prescribed medications for the disorder.  Thus the issue of an increased rating for Crohn's disease must be remanded to comply with the January 2014 Joint Motion directives.

As for the claim of service connection for multilevel degenerative disc and facet changes of the lumbar spine and chronic degenerative sacroiliac disease (claimed as back, joint, hip, muscle pain and body aches), the Veteran was afforded a VA examination in September 2013 to determine whether his multilevel degenerative disc and facet changes of the lumbar spine and chronic degenerative sacroiliac disease were secondary to his service-connected Crohn's disease.  The VA the examiner merely opined that the disorder is less likely than not due to or the result of the Veteran's service-connected condition based on the rationale that service treatment records do not include a diagnosis of Crohn's disease.  A private examiner in October 2012 opined that the Veteran had developed joint and muscle pains which are related to his Crohn's disease.  Neither the September 2013 VA opinion nor the October 2012 private opinions are adequate.  As for the September 2013 VA opinion, the Veteran's service-connected disorder is now characterized as Crohn's disease (enteritis) and the VA examiner did not address whether the service-connected Crohn' s disease caused or aggravated the Veteran's back disorder.  As for the October 2012 private opinion, it is too vague for the purpose of establishing secondary service connection.  Thus another VA examination is necessary to determine whether the Veteran's multilevel degenerative disc and facet changes of the lumbar spine and chronic degenerative sacroiliac disease are secondary to the service-connected Crohn's disease (enteritis) with granulomatous hepatomegaly with anemia.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the Veteran from the March 2014 rating decision addressing the issue of entitlement to TDIU.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from that determination.

2.  Send the Veteran a notice letter pursuant to the Veterans Claims Assistance Act of 2000 in connection with his claims for service connection for multilevel degenerative disc and facet changes of the lumbar spine and chronic degenerative sacroiliac disease (claimed as back, joint, hip, muscle pain and body aches); and, entitlement to TDIU.  Specifically, the letter should notify him of the evidence necessary to substantiate his claim for TDIU and his service connection claim on both a direct and secondary basis.

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected enteritis (Crohn's disease) with granulomatous hepatomegaly' with anemia (quiescent).  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.

The examiner must specifically discuss how Prednisone and other medications that the Veteran is taking for his Crohn's disease affect his health.  In providing this assessment the examiner should consider the Veteran's contention that Prednisone has severe side effects, to include severe body and muscle aches.  See Veteran's statements dated in September 2010 and June 2011.  

The examiner should also provide an opinion regarding how the Veteran's ability to work is affected by his service-connected Crohn's disease, to include Prednisone and other medications that the Veteran takes for the disorder.

The examiner should provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale, he or she should explain why.

4.  Schedule the Veteran for a VA examination to determine whether multilevel degenerative disc and facet changes of the lumbar spine and chronic degenerative sacroiliac disease (claimed as back, joint, hip, muscle pain and body aches) are secondary( to include causation or aggravation) to the service-connected Crohn's disease (enteritis) with granulomatous hepatomegaly with anemia.  After reviewing the record and examining the Veteran the examiner must address the following questions:

The examiner is asked to consider the October 2012 opinion whereby the private examiner opined that the Veteran had developed joint and muscle pains that are related to his Crohn's disease.

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

5.  After the above development has been completed, readjudicate the claim for an increased rating for Crohn's disease (enteritis) with granulomatous hepatomegaly with anemia on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), to include whether the requirements for invoking the procedures for referral to the VA's Director of Compensation Service have been met.

6.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case or statement of the case as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

